COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 CARLOS PAZ SORIA,                               §                 No. 08-15-00354-CR

                       Appellant,                §                    Appeal from the

 v.                                              §                  243rd District Court

 THE STATE OF TEXAS.                             §                of El Paso County, Texas

                        State.                   §                  (TC# 20150D02411)

                                                 §

                                                 §

                                            ORDER


       Pending before the Court is Appellant’s fourth motion for an extension of time to file his

brief. Appellant asserts that the record is incomplete and he has made requests to the court

reporter and trial court clerk to file supplemental records. The Court will take no action on

Appellant’s extension request at this time. The supplemental reporter’s record and supplemental

clerk’s records are due to be filed no later than June 5, 2016.


                                       IT IS SO ORDERED this 6th day of May, 2016.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 1